Citation Nr: 0724681	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis, claimed as neck pain.

2.  Entitlement to a rating in excess of 10 percent for 
status post fractured left ankle with traumatic arthritis, 
from December 9, 2002, to February 12, 2006.

3.  Entitlement to a rating in excess of 20 percent for 
status post fractured left ankle with traumatic arthritis, 
since February 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from two rating decisions.  

In a January 2003 rating decision, the RO denied increased 
ratings for a herniated nucleus pulposus L4-L5 with disc 
bulge L3-L4 and associated traumatic arthritis, as well as 
for status post fractured left ankle with traumatic 
arthritis; and denied service connection for arthritis of the 
legs and right ankle, claimed as secondary to a herniated 
nucleus pulposus L4-L5 with disc bulge L3-L4 and associated 
traumatic arthritis.  The veteran filed a notice of 
disagreement (NOD) in February 2003 and the RO issued a 
statement of the case (SOC) in May 2003.  The veteran filed a 
substantive appeal in May 2003.

In April 2004, the RO denied the veteran's claim for service 
connection for neck pain, diagnosed as arthritis.  The 
veteran filed an NOD in September 2004.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record. 

In September 2005, the Board denied the veteran's claim for 
an increased rating for herniated nucleus pulposus L4-L5 with 
disc bulge L3-L4 and associated traumatic arthritis, as well 
as the claim for service connection for arthritis of the legs 
and right ankle; hence, these matters have been resolved. 

Also in September 2005, the Board remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, DC) the claim 
for an increased rating for status post fractured left ankle 
with traumatic arthritis, and the claim for service 
connection for cervical spine arthritis, claimed as neck 
pain.  

In September 2006, the RO assigned a 20 percent rating for 
the veteran's status post fractured left ankle with traumatic 
arthritis, effective February 13, 2006.  As higher ratings 
are available both before and after this date, and the 
appellant is presumed to be seeking the maximum available 
benefit, the Board has characterized the appeal involving the 
left ankle as encompassing the two matters set forth on the 
preceding page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).   

Also in September 2006, the RO issued an SOC continuing the 
denial of service connection for cervical spine arthritis, 
and, in October 2006, the veteran filed a substantive appeal.

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

In his October 2006 substantive appeal, the veteran requested 
a Board hearing in Washington, D.C.  However, in July 2007, 
the Board received notification that veteran instead desired 
a Board hearing at the RO (travel board hearing).  Pursuant 
to 38 C.F.R. § 20.700 (2006), a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Therefore, the veteran must be afforded a travel board 
hearing.  As the RO schedules travel board hearings, a remand 
is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his July 2007 request.  
The RO should notify the veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2006), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

